
	
		III
		112th CONGRESS
		2d Session
		S. RES. 368
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2012
			Mr. Nelson of Florida
			 (for himself, Mr. Rubio,
			 Mr. Kerry, Mrs.
			 Gillibrand, Mr. Coons,
			 Mr. Levin, Mr.
			 Lautenberg, Ms. Landrieu,
			 Mr. Akaka, Mr.
			 Cardin, Mr. Corker,
			 Mrs. Feinstein, Mr. Durbin, Mr.
			 Lugar, and Mr. Nelson of
			 Nebraska) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Recognizing the anniversary of the tragic
		  earthquake in Haiti on January 12, 2010, honoring those who lost their lives in
		  that earthquake, and expressing continued solidarity with the people of Haiti.
		  
	
	
		Whereas, on January 12, 2010, an earthquake measuring 7.0
			 on the Richter scale struck the country of Haiti;
		Whereas, according to the United States Geological Survey,
			 the epicenter of the earthquake was located approximately 15 miles southwest of
			 Port-au-Prince, the capital of Haiti;
		Whereas, according to the Government of Haiti, more than
			 220,000 people died as a result of the earthquake, and more than 300,000 people
			 were injured;
		Whereas, according to the United Nations and the
			 International Organization for Migration an estimated 3,000,000 people, or
			 nearly 1/3 of the population of Haiti were directly
			 affected by the disaster, and an estimated 1,500,000 people were displaced from
			 their homes;
		Whereas a Post Disaster Needs Assessment conducted by the
			 Government of Haiti, the United Nations, the World Bank, the Inter-American
			 Development Bank, and other experts, estimated that damage and economic losses
			 totaled $7,800,000,000, which amounted to approximately 120 percent of the
			 gross domestic product of Haiti in 2009;
		Whereas the response of the United States Government, led
			 by the United States Agency for International Development and United States
			 Southern Command, was swift and resolute;
		Whereas individuals, businesses, and philanthropic
			 organizations throughout the United States and the international community
			 responded to the crisis by supporting Haiti and its people through innovative
			 ways, such as fundraising through text messaging;
		Whereas the Haitian diaspora in the United States was
			 integral to emergency relief efforts and continues to make significant
			 financial contributions to Haiti and seeks opportunities to participate in the
			 rebuilding of Haiti;
		Whereas the International Organization for Migration
			 estimates that approximately 550,000 people remain in spontaneous and organized
			 camps in Haiti;
		Whereas, at the time of the January 2010 earthquake, Haiti
			 was the poorest, least developed country in the Western Hemisphere, and more
			 than 70 percent of the population in Haiti lived on less than $2 per
			 day;
		Whereas, before the earthquake, Haiti was making
			 encouraging improvement in recovering from a catastrophic series of hurricanes
			 and tropical storms, food shortages, rising commodity prices, and political
			 instability;
		Whereas, in January 21, 2010, the Senate adopted by
			 unanimous consent Senate Resolution 392 (111th Congress), expressing its
			 profound sympathy and unwavering support for the people of Haiti and urging all
			 nations to commit to assisting the people of Haiti with their long-term
			 needs;
		Whereas, on October 19, 2010, an outbreak of cholera was
			 detected in the lower Artibonite region of Haiti, which according to the
			 Haitian Ministry of Public Health and Population had affected more than 500,000
			 people and caused the death of more than 6,700 people nationwide by November
			 30, 2011;
		Whereas, as of December 2011, the United States Government
			 had provided technical assistance and contributed more than $73,000,000 in
			 purified drinking water, soap, and oral rehydration salts to combat the spread
			 of cholera in Haiti; and
		Whereas, since the January 12, 2010, earthquake, the
			 people of Haiti have demonstrated unwavering resilience, dignity, and courage:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)mourns the loss
			 of lives as a result of the tragic earthquake in Haiti on January 12,
			 2010;
			(2)honors the
			 service of United States personnel in the United States Embassy in
			 Port-au-Prince, the United States Coast Guard, United States Armed Forces, and
			 other United States Government agencies, and all members of international
			 organizations who have persevered through adverse local conditions and continue
			 to serve Haiti and the Haitian people;
			(3)reaffirms its
			 solidarity with the people of Haiti as they work to rebuild their country and
			 livelihoods;
			(4)reaffirms its
			 commitment to support the people of Haiti, in partnership with the Government
			 of Haiti and in coordination with other donors, in long-term
			 reconstruction;
			(5)urges the United
			 States Government, international donors, and non-governmental organizations in
			 Haiti to work in full partnership with authorities, civil society, and the
			 private sector in Haiti and to prioritize sustainable projects with greater
			 opportunity for capacity building; and
			(6)encourages the
			 United States Government, the Government of Haiti, and international
			 donors—
				(A)to give priority
			 to policies that would enhance the ability of the Government of Haiti to
			 attract private sector investment and meaningful diaspora participation,
			 including judicial reform, civil registry, enterprise fund, and land tenure
			 reform;
				(B)to develop,
			 improve, and scale-up communications and participatory mechanisms to more
			 substantially involve civil society in Haiti at all stages of the cholera and
			 post-earthquake responses; and
				(C)to give priority
			 to programs that protect and involve vulnerable populations, including
			 internally displaced persons, children, and persons with disabilities.
				
